Order of disposition, Family Court, Bronx County (Harvey Sklaver, J.), entered on or about October 18, 1995, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, criminal possession of stolen property in the fifth degree, menacing in the third degree and attempted assault in the third degree, and placed him on probation for a period of 1 year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence warranted the inference of accessorial liability with respect to each of the charges. Specifically, the evidence establishes that appellant’s act of kicking the complainant was for the purpose of assisting in the robbery (see, Matter of Juan J., 81 NY2d 739; People v Smith, 79 NY2d 309).
The record supports the court’s finding that, under the totality of circumstances, appellant waived his presence during the Wade hearing (see, People v Sanchez, 65 NY2d 436; People v Parker, 57 NY2d 136). Concur — Nardelli, J. P., Tom, Andrias, Buckley and Friedman, JJ.